UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 08/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund August 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes33.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.2% Americredit Automobile Receivables Trust, Ser. 2014-1, Cl. C 2.15 3/9/20 585,000 581,488 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 395,000 400,620 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 420,000 a 422,845 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. A 1.49 11/15/17 190,077 a 190,787 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. B 1.83 3/15/17 540,000 542,714 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C 1.94 3/15/18 480,000 484,255 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 320,000 326,935 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 17,763 a 17,784 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 319,580 321,432 Commercial Mortgage Pass-Through Ctfs.1.3% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 371,471 371,617 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 165,025 166,632 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 b 194,120 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 345,000 b 374,315 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 380,000 a,b 414,944 Hilton USA Trust, Ser. 2013-HLT, Cl. BFX 3.37 11/5/30 725,000 a 741,486 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 865,000 924,893 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.91 11/15/46 335,000 b 363,587 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 125,000 128,785 Consumer Discretionary1.1% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 55,000 57,909 21st Century Fox America, Gtd. Notes 6.65 11/15/37 175,000 224,743 Comcast, Gtd. Notes 6.50 11/15/35 135,000 178,142 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 a 405,693 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 530,123 a 725,218 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 345,000 a 347,754 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 240,000 275,068 Staples, Sr. Unscd. Notes 2.75 1/12/18 215,000 217,571 Time Warner, Gtd. Debs. 5.35 12/15/43 260,000 288,350 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 350,000 347,295 Consumer Staples.9% Altria Group, Gtd. Notes 4.00 1/31/24 65,000 67,744 Altria Group, Gtd. Notes 4.25 8/9/42 90,000 85,302 Altria Group, Gtd. Notes 4.75 5/5/21 120,000 133,872 Altria Group, Gtd. Notes 10.20 2/6/39 20,000 34,728 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 425,000 425,299 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 205,000 204,242 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 500,000 a 538,322 Reynolds American, Gtd. Notes 4.85 9/15/23 555,000 599,635 SABMiller Holdings, Gtd. Notes 4.95 1/15/42 200,000 a 223,446 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 270,000 a 279,019 Energy.9% Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 440,000 c 475,558 Energy Transfer Partners, Sr. Unscd. Notes 5.95 10/1/43 220,000 248,752 EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 279,444 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 235,000 231,382 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 205,000 241,831 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 90,000 93,363 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 75,000 82,128 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 170,000 176,175 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 215,000 225,151 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 285,000 285,197 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 145,000 155,077 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 60,000 c 72,360 Financial3.3% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 265,000 a 269,322 ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 51,199 Aon, Gtd. Notes 3.50 6/14/24 185,000 185,744 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 410,000 a 411,357 Bank of America, Sr. Unscd. Notes 1.27 1/15/19 520,000 b 532,627 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 150,000 151,618 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 290,000 332,761 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 50,000 58,166 Capital One Bank USA, Sub. Notes 3.38 2/15/23 300,000 299,452 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 169,000 203,790 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 235,000 244,078 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 180,000 196,716 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 160,000 183,660 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 55,000 a 56,327 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 210,000 a 281,638 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 281,245 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 765,000 b 770,252 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 145,000 152,362 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 200,000 214,101 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 405,000 b 407,881 Genworth Holdings, Gtd. Notes 4.80 2/15/24 310,000 326,356 Genworth Holdings, Gtd. Notes 7.20 2/15/21 65,000 77,573 Genworth Holdings, Gtd. Notes 7.70 6/15/20 95,000 115,304 Goldman Sachs Group, Sr. Unscd. Notes 1.33 11/15/18 505,000 b 515,102 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 430,000 b 446,565 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 230,000 259,425 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 235,000 255,842 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 295,000 316,502 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 235,000 257,871 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 220,000 226,201 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 100,000 104,634 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 105,000 119,448 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 150,000 a 160,964 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 250,000 252,126 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 228,332 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 225,000 229,020 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 210,000 214,514 Foreign/Governmental.7% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 200,000 a 206,100 Brazilian Government, Sr. Unscd. Notes 2.63 1/5/23 255,000 240,975 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 280,000 285,226 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 210,000 237,300 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 405,000 501,187 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 85,000 87,723 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 122,800 South African Government, Sr. Unscd. Notes 5.50 3/9/20 215,000 236,769 Health Care.2% Actavis, Sr. Unscd. Notes 4.63 10/1/42 100,000 100,027 Mylan, Sr. Unscd. Notes 5.40 11/29/43 190,000 209,777 WellPoint, Sr. Unscd. Notes 2.30 7/15/18 255,000 258,701 Information Technology.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 70,000 75,426 Xerox, Sr. Unscd. Notes 5.63 12/15/19 185,000 211,964 Materials.5% Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 245,000 265,689 LYB International Finance, Gtd. Notes 4.00 7/15/23 335,000 355,004 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 265,000 c 283,737 Vale Overseas, Gtd. Notes 4.38 1/11/22 320,000 335,642 Vale Overseas, Gtd. Notes 6.88 11/21/36 190,000 224,931 Municipal Bonds.3% Chicago, GO (Project and Refunding Series) 6.31 1/1/44 85,000 90,149 Illinois, GO (Pension Funding Series) 5.10 6/1/33 150,000 149,093 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 151,727 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 13,213 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 294,601 New York City, GO (Build America Bonds) 5.99 12/1/36 135,000 168,680 Telecommunications.4% AT&T, Sr. Unscd. Notes 1.15 11/27/18 355,000 b 361,731 Rogers Communications, Gtd. Notes 4.10 10/1/23 205,000 215,308 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 455,000 586,896 U.S. Government Agencies1.3% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 c,d 965,645 Federal National Mortgage Association, Notes 0.88 12/20/17 2,305,000 c,d 2,280,410 Federal National Mortgage Association, Notes 1.63 10/26/15 495,000 d 502,886 U.S. Government Agencies/Mortgage-Backed7.8% Federal Home Loan Mortgage Corp.: 3.50%, 12/1/41 - 3/1/42 1,789,352 d 1,845,175 5.00%, 4/1/39 474,595 d 530,604 5.50%, 4/1/22 - 1/1/36 333,729 d 369,822 Federal National Mortgage Association: 3.00%, 5/1/42 - 5/1/43 3,624,622 d 3,622,099 3.50%, 12/1/41 - 8/1/42 2,489,905 d 2,572,059 4.00%, 6/1/24 - 12/1/43 7,003,055 d 7,451,601 4.50%, 2/1/39 - 8/1/41 3,663,338 d 3,979,871 5.00%, 8/1/20 - 7/1/39 1,031,203 d 1,138,009 5.50%, 9/1/34 - 5/1/40 325,715 d 366,363 6.00%, 10/1/37 - 2/1/39 89,844 d 101,537 8.00%, 3/1/30 129 d 132 Government National Mortgage Association I; 5.50%, 4/15/33 42,555 47,759 U.S. Government Securities13.0% U.S. Treasury Bonds: 3.75%, 11/15/43 2,860,000 3,236,939 6.25%, 5/15/30 810,000 1,178,803 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 4,504,989 e 4,600,720 U.S. Treasury Notes: 0.25%, 9/30/14 8,345,000 8,346,302 0.25%, 12/31/15 10,945,000 c 10,950,133 1.50%, 12/31/18 7,635,000 c 7,637,382 2.75%, 11/15/23 1,005,000 c 1,043,590 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 106,111 Enel Finance International, Gtd. Notes 6.00 10/7/39 210,000 a 246,415 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 315,000 376,348 Iberdrola International, Gtd. Notes 6.75 7/15/36 205,000 260,494 Nevada Power, Mortgage Notes 6.50 8/1/18 90,000 105,900 NiSource Finance, Gtd. Notes 5.65 2/1/45 390,000 452,428 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 265,194 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 215,000 235,751 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 34,775 Total Bonds and Notes (cost $93,179,100) Common Stocks64.3% Shares Value ($) Consumer Discretionary5.7% Carnival 29,130 1,103,444 General Motors 39,200 1,364,160 Kohl's 9,990 587,312 Lowe's 11,200 588,112 Macy's 11,910 741,874 News Corp., Cl. A 27,260 f 480,458 Omnicom Group 28,850 2,077,489 PVH 13,910 1,623,853 Time Warner 11,240 865,817 Twenty-First Century Fox, Cl. A 42,630 1,509,955 Viacom, Cl. B 6,270 508,810 Walt Disney 43,510 3,910,679 Whirlpool 4,260 651,865 Consumer Staples5.0% Archer-Daniels-Midland 49,650 2,475,549 Avon Products 15,340 215,374 Coca-Cola Enterprises 31,990 1,528,482 Costco Wholesale 4,670 565,444 CVS Health 40,750 3,237,587 Molson Coors Brewing, Cl. B 28,280 2,091,306 Mondelez International, Cl. A 23,000 832,370 PepsiCo 11,650 1,077,508 Philip Morris International 26,300 2,250,754 Energy7.1% Anadarko Petroleum 31,290 3,526,070 Cameron International 7,230 f 537,406 EOG Resources 3,140 345,023 Exxon Mobil 12,430 1,236,288 Marathon Oil 61,020 2,543,924 Occidental Petroleum 73,823 7,657,660 Phillips 66 12,680 1,103,414 Schlumberger 29,450 3,228,898 Exchange-Traded Funds.5% iShares Russell 1000 Value Index Fund 2,080 213,491 SPDR S&P rust 5,370 c 1,077,813 Financial17.6% Allstate 12,960 796,910 American International Group 32,290 1,810,177 Ameriprise Financial 22,623 2,845,068 Bank of America 240,240 3,865,462 Berkshire Hathaway, Cl. B 32,906 f 4,516,349 Citigroup 71,010 3,667,666 Comerica 21,500 1,082,310 Discover Financial Services 8,790 548,232 Fifth Third Bancorp 33,840 690,505 Genworth Financial, Cl. A 36,570 f 518,928 Goldman Sachs Group 19,460 3,485,481 Hartford Financial Services Group 50,260 1,862,133 Invesco 29,110 1,188,852 JPMorgan Chase & Co. 87,332 5,191,887 MetLife 26,797 1,466,868 Morgan Stanley 58,070 1,992,382 PNC Financial Services Group 29,780 2,523,855 Prudential Financial 18,570 1,665,729 Regions Financial 169,500 1,720,425 TD Ameritrade Holding 29,750 985,022 Voya Financial 90,610 3,541,945 Wells Fargo & Co. 73,971 3,805,068 Health Care10.6% AbbVie 51,780 2,862,398 Aetna 10,170 835,262 Agilent Technologies 13,770 787,093 Amgen 14,300 1,993,134 Biogen Idec 2,790 f 957,082 Cardinal Health 35,790 2,637,723 Cigna 16,270 1,539,142 Gilead Sciences 11,730 f 1,261,913 Laboratory Corporation of America Holdings 7,570 f 811,731 McKesson 10,570 2,061,467 Medtronic 14,190 906,032 Merck & Co. 74,790 4,495,627 Mylan 31,860 f 1,548,396 Omnicare 12,650 806,690 Pfizer 140,769 4,137,201 UnitedHealth Group 27,310 2,367,231 Industrial4.1% Cummins 16,590 2,407,375 Danaher 6,700 513,287 Delta Air Lines 42,970 1,700,753 Eaton 17,610 1,229,354 Fluor 12,220 902,936 Honeywell International 22,730 2,164,578 Owens Corning 34,160 1,229,760 PACCAR 16,010 1,005,588 Tyco International 12,040 537,225 Information Technology11.0% Accenture, Cl. A 13,170 1,067,560 Apple 59,902 6,139,955 Applied Materials 81,160 1,875,202 Cisco Systems 150,930 3,771,741 EMC 111,300 3,286,689 Google, Cl. A 1,880 f 1,094,837 Google, Cl. C 3,670 f 2,097,772 Hewlett-Packard 35,550 1,350,900 Microsoft 60,860 2,764,870 salesforce.com 12,310 f 727,398 Seagate Technology 11,270 705,277 Symantec 29,240 709,947 Texas Instruments 35,340 1,702,681 Twitter 5,030 250,243 Visa, Cl. A 4,430 941,464 Western Digital 2,654 273,389 Windstream Holdings 77,040 c 870,552 Xilinx 38,740 1,636,765 Materials2.2% Dow Chemical 32,810 1,756,975 Martin Marietta Materials 19,277 2,524,516 Praxair 5,210 685,375 Vulcan Materials 21,820 1,382,952 Utilities.5% Exelon 28,200 942,444 NRG Energy 16,890 519,874 Total Common Stocks (cost $152,502,055) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $49,996) 50,000 Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,261,067) 5,261,067 g Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,135,716) 2,135,716 g Total Investments (cost $253,127,934) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange-Traded Funds GO - General Obligation REIT - Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, these securities were valued at $5,939,421 or 2.1% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At August 31, 2014, the value of the fund's securities on loan was $23,297,341 and the value of the collateral held by the fund was $23,925,515, consisting of cash collateral of $2,135,716 and U.S. Government and Agency securities valued at $217,789,799. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $32,333,364 of which $33,755,750 related to appreciated investment securities and $1,422,386 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Common Stocks 63.8 U.S. Government Agencies/Mortgage-Backed 22.1 Corporate Bonds 8.1 Short-Term/Money Market Investments 2.6 Commercial Mortgage-Backed 1.3 Asset-Backed 1.2 Foreign/Governmental .7 Exchange-Traded Funds .5 Municipal Bonds .3 † Based on net assets. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 3,288,860 - Commercial Mortgage-Backed - 3,680,379 - Corporate Bonds+ - 23,184,094 - Equity Securities - Domestic Common Stocks+ 181,016,495 - - Exchange-Traded Funds 1,291,304 - - Foreign Government - 1,918,080 - Municipal Bonds+ - 867,463 - Mutual Funds 7,396,783 - - U.S. Government Agencies/Mortgage-Backed - 25,773,972 - U.S. Treasury - 37,043,868 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J.
